Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowability is in response to the Amendment filed May 26, 2021.
The 35 U.S.C. §102(a)(1) and 35 U.S.C. §103 rejections made in the Office action of March 12, 2021 are withdrawn in view of the amendments made in the Amendment of May 26, 2021 in conjunction with the Examiner’s Amendment made below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  Claims 1 and 4-5 are amended to read:
1.  (Currently Amended) A method of producing a shaped article comprising:
a first step of press-forming a metal plate using a first tooling having a die with a widthwise U- shaped concave pressing surface extending straight in a longitudinal direction and a punch with a widthwise U- shaped convex pressing surface extending straight in a longitudinal direction to obtain a U-shaped article having an edge part and a bottom part straight extending in a longitudinal direction and
a second step of press-forming said widthwise U-shaped article using a second tooling comprising
with a pressing surface having a U-shaped widthwise concave cross-section and a U-shaped longitudinal  cross-section toward the outside of the
a punch with a pressing surface having a U-shaped widthwise convex cross-section and a U-shaped longitudinal  cross-section toward the inside of the 
pads longitudinal side surfaces of the punch and arranged adjacent the pressing surface
wherein
in the second tooling, while the widthwise U-shaped article is set between the pressing surfaces of the die and the punch and the punch is moved the die 
in the second step, an external force directed toward the bottom of the widthwise U-shaped article is applied along longitudinal edges widthwise U-shaped article 
widthwise U-cross-section bent article into a widthwise closed cross-section to obtain a tubular shaped article.
5. (Currently Amended) A system comprising 
	a die with a pressing surface having a U-shaped widthwise concave cross-section and a U-shaped longitudinal 
	a punch with a pressing surface having a U-shaped widthwise convex cross-section and a U-shaped longitudinal cross-section 
	pads longitudinal side surfaces of the punch and arranged adjacent the pressing surface 
wherein the pads are formed integrally with the punch or the pads are attached through springs to the punch or a press system controlling relative positions of the die and the punch so as to move up and down relative to the punch.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Amendment filed May 26, 2021 amended Claims 1 and 5 to include limitations specifying a generally downwardly facing orientation of the U-shaped pressing surfaces of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE 2341857 B1 of Ferwagner discloses a tool arrangement with a punch having a two-part mandrel which moves in the same direction as the punch.
U.S. Patent No. 1,972,294 to Fantz discloses tooling for making pipe fittings which moves mandrels into the pressing are from the side of the die and punch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached from 7:30am to 4:00pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725